Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.	
		
Formal Matters
Applicant's response, filed 22 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-3, 5-10, 12-17, and 19-20 are currently pending and have been examined.
Claims 1, 5, 7, 8, 9, 12, 14, 15, 16, and 19 have been amended.
Claims 4, 11, and 18 have been canceled.
Claims 1-3, 5-10, 12-17, and 19-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 18 October 2005 claiming benefit to Application No. 11/253,164.


Claim Interpretation 
Claims 1, 5-8, 12-15, and 19-20 recite storage container for storing data in a data table of a relational database. At the time the instant claims were filed (notable not the parent application 11/253,164), the accepted meaning of the term storage container is an encapsulated set of executable code that can run independently within a DBMS. A person with reasonably skilled in the art would be on notice that the applicant intended the claim term storage container to only encompass storing data in a data table of a relational database, and the term is definite because the specification provides sufficient description of the intended use (see the Detailed Description on p. 7 ¶ 3. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Objections
The claims are objected to for the following informalities:
storing a plurality of entries in the electronic database that electronically associate the anomaly data to the plurality of cases contains a noun/verb agreement grammatical error between the electronic database performing the association and should read “storing a plurality of entries in the electronic database that electronically associates the anomaly data to the plurality of cases” (claims 1, 8, and 15).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 – Statutory Categories of Invention:
Claims 1-3, 5-10, 12-17, and 19-20 are drawn to a method, system, or a device, which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method in part performing the steps of querying [a] database for the location represented by the data, the database associating cases to locations including the location represented by the data; identifying, in response to the querying, a plurality of cases from among the cases in the database that are associated with the location represented by the data, wherein the identifying comprises determining matches between the location represented by the data and locations associated with the plurality of cases, wherein the identifying of the plurality of cases comprises determining a plurality of storage containers associated with the plurality of cases; storing a plurality of entries in the database that associate the data representing the health anomaly to the plurality of cases that are associated with the location; updating case priorities of the plurality of cases in accordance with an anomaly priority of the health anomaly, wherein each of the case priorities is associated with a respective case of the plurality of cases and is determined in accordance with a weighted average of anomaly priorities of each of a plurality of health anomalies associated with the respective case. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people; also note 
Dependent claim 2 recites further comprising adding a record to an anomaly data table for the data representing the health anomaly. Claim 2 only serves to further limit or specify the features of independent claim 1 and is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Dependent claim 3 recites wherein the storing comprises associating the plurality of entries in the electronic database to the record. Claim 3 only serves to further limit or specify the features of independent claim 1. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.
Dependent claim 5 recites wherein the storing comprises associating the plurality of entries in the electronic database to the plurality of storage containers. Claim 5 only serves to further limit or specify the features of independent claim 1. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.
Dependent claim 6 recites wherein each one of the plurality of entries in the electronic database is associated with a respective one of the plurality of storage containers. Claim 6 only serves to further limit or specify the features of independent claim 1. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.
Dependent claim 7 recites wherein each of the plurality of storage containers is included in a case data table. Claim 7 only serves to further limit or specify the features of independent claim 1. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.


Dependent claim 9 recites adding a record to an anomaly data table for the anomaly data representing the health anomaly. Claim 9 only serves to further limit or specify the features of independent claim 8 and is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
wherein the storing comprises associating the plurality of entries in the electronic database to the record. Claim 10 only serves to further limit or specify the features of independent claim 8. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.
Dependent claim 12 recites wherein the storing comprises associating the plurality of entries in the electronic database to the plurality of storage containers. Claim 12 only serves to further limit or specify the features of independent claim 8. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.
Dependent claim 13 recites wherein each one of the plurality of entries in the electronic database is associated with a respective one of the plurality of storage containers. Claim 13 only serves to further limit or specify the features of independent claim 8. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.
Dependent claim 14 recites wherein each of the plurality of storage containers is included in a case data table. Claim 14 only serves to further limit or specify the features of independent claim 1. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.
Independent claim 15 recites a memory device in part performing the steps of querying [a] database for the location represented by the anomaly data, the database associating cases to locations including the location represented by the anomaly data; identifying a plurality of cases among the cases in the database that are associated with the location represented by the anomaly data, wherein the identifying of the plurality of cases comprises determining a plurality of storage containers associated with the plurality of cases; storing a plurality of entries in the database that associate the anomaly data to the plurality of cases that are associated with the location represented by the anomaly data; and updating case priorities of the 
Dependent claim 16 recites adding a record to an anomaly data table for the anomaly data representing the health anomaly. Claim 16 only serves to further limit or specify the features of independent claim 15 and is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Dependent claim 17 recites wherein the storing comprises associating the plurality of entries in the electronic database to the record. Claim 17 only serves to further limit or specify the features of independent claim 15. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.
Dependent claim 19 recites wherein the storing comprises associating the plurality of entries in the electronic database to the plurality of storage containers. Claim 19 only serves to further limit or specify the features of independent claim 15. The claim is directed towards fundamentally the same abstract idea as the independent claim and utilizes the additional elements already analyzed in the expected manner.
Dependent claim 20 recites wherein each one of the plurality of entries in the electronic database is associated with a respective one of the plurality of storage containers. Claim 20 only serves to further limit 
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites receiving a data representing a health anomaly and a location associated with the health anomaly. Claims 8 and 15 recite receiving anomaly data representing a health anomaly reported with a location. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1, 8, and 15 recite a server with an electronic database; a hardware processor; a communication network; and/or a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations. The specification defines the server with an electronic database; a hardware processor; communication network; and/or a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations as “a typical hardware configuration for a computer” (Detailed Description on p. 19 ¶ 2). The use of a server with an electronic database; a hardware processor; and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations only recites the computer hardware environment as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
presenting a prioritized list comprising at least a portion of the plurality of cases ordered by the case priorities. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception.
Claims 1, 8, and 15 recite wherein each of the plurality of storage containers is stored on a respective one of a plurality of servers in accordance with a respective generator class of a case generator. The limitations are only recited as a tool which only serves to generally link a judicial exception to a particular technological environment (see MPEP § 2106.05 (h) - Field of Use and Technological Environment) similar to Example (x) requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014). Here, the use of a plurality of serves in accordance with a respective generator class of a case generator only serves to limit the abstract idea to a distributed partitioned databases technological environment. Furthermore, this consideration overlaps with insignificant extra-solution activity – here the storage architecture only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 

Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data and the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claim 1 recites receiving a data representing a health anomaly and a location associated with the health anomaly. Claims 8 and 15 recite receiving a data representing a health anomaly and a location associated with the health anomaly. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claims 1, 8, and 15 recite presenting a prioritized list comprising at least a portion of the plurality of cases ordered by the case priorities. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) 
Claims 1, 8, and 15 recite wherein each of the plurality of storage containers is stored on a respective one of a plurality of servers in accordance with a respective generator class of a case generator. The use a partitioned database to store health information was well understood, routine, and conventional at the time the invention was filed. This position is supported by Department of Health and Human Services (DHHS), Rules and Regulations 68(34) Federal Register (Feb 20, 2003) teaching on utilizing partition rule-based access control for protecting health information in 1. Access Control ((§ 164.312(a)(1))  a. Comment on p 8355 and 10. Definitions Not Adopted c. Comment on p. 8355 (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the use of the plurality of storage containers stored on a respective one of a plurality of servers in accordance with a respective generator class of a case generator is not sufficient to amount to significantly more than the recited judicial exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Claims 1-3, 5-10, 12-17, and 19-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

wherein the identifying the plurality of cases comprises determining a plurality of storage containers associated with the plurality of cases, wherein each of the plurality of storage containers is stored on a respective one of a plurality of servers in accordance with a respective generator class of a case generator. The identification step that the stated limitation is further limiting states identifying, by the server, in response to the querying, a plurality of cases from among the cases in the electronic database that are electronically associated with the location represented by the data, wherein the identifying comprises determining matches between the location represented by the data and locations associated with the plurality of cases. The plain meaning of the claim language does not clearly set forth and consistently reference the data structure elements in a manner where it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used (see MPEP § 2173.05(g) discussion on Functional Limitations). Here, the functional language of location to identify that the data structure attribute key field is utilized to determine the object’s class is first referenced in the claim. The claim then utilizes the terminology generator class to identify the location identification attribute without positively associating the two values – one of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim for the functional language of location represented by the anomaly data. Therefore, the metes and bounds of what is included or excluded in the location and generator class is unclear. 
Examiner will interpret the claims to read on the location matching (i.e. “identification of a plurality of cases from among the cases in the electronic database”) process to functionally include querying the generator class key field of a case generator partition to identify cases with matching generator class attributes wherein the generator class represents the case generation location consistent with the instant Specification on p. 9-10. Examiner suggests Applicant clarify the database architecture independently from 

Subject Matter Free of the Prior Art
The following is an examiner’s statement of subject matter free of the prior art:
The limitations in independent claims 1, 8, and 15 stating: updating, by the server, case priorities of the plurality of cases in accordance with an anomaly priority of the health anomaly wherein each of the case priorities is associated with a respective case of the plurality of cases and is determined in accordance with a weighted average of anomaly priorities of each of a plurality of health anomalies associated with the respective case is free of the prior art. 
The most remarkable prior arts of record are as follows:
Joshua E. Introne et al., A Data Fusion Approach to Biosurveillance, 2005 7th International Conference on Information Fusion 1359-1366 (July 25-28, 2005)[hereinafter Introne];
Howard S. Burkom et al, Role of Data Aggregation in Biosurveillance Detection Strategies with Applications from ESSENCE, 53(Supplement) MMWR CDC 67-73 (Sept 24, 2004)[hereinafter Burkom]; -AND-
Public Health Conceptual Data Model: Premiere Edition, US Dept. of Health and Human Services, Centers for Disease Control and Prevention (July 2000)[hereinafter PubHealth].
Neither Introne, Burkom, nor PubHealth teach on updating, by the server, case priorities of the plurality of cases in accordance with an anomaly priority of the health anomaly wherein each of the case priorities is associated with a respective case of the plurality of cases and is determined in accordance with a weighted average of anomaly priorities of each of a plurality of health anomalies associated with the respective case. While Introne teaches on determining an automated alert (treated as synonymous to case priority as a non-alert case cluster would indicate a lower priority than an alert cluster) for a case cluster (see Introne in § 3.3 The ALADDIN Application on p. 1362-1363, § 1 Introduction on p. 1359 col 2 ¶ 5 - p. 1360, and § 5 
Therefore, claims 1-3, 5-10, 12-17, and 19-20 are free of the prior art.

Response to Arguments
Applicant's arguments filed 22 October 2021 with respect to 35 USC § 101 have been fully considered but they are not persuasive. First, Applicant maintains the argument that "certain methods of organizing human activity" may only be selected from the provided groupings and that the instant claims do not fit into the enumerated categories – notably the sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions. Examiner disagreed. The human interaction subgroup “managing personal behavior or relationships or interactions between people” would include a biosurveillance information storage interaction – not any special expansion of said subgroup. As noted previously, the text within the parentheses stating social .  
Next Applicant asserts that the instant claims recite a practical application, when viewed as a whole, amounting to an improvement to biosurveillance system technology via a system identifying relevant cases to a health anomaly, determining a case with a highest case priority, and providing a prioritized list of cases. While Examiner concedes that the system presented may be an improvement in determining a prioritized list of anomaly cases for biosurveillance, an improvement in the abstract idea itself is not an improvement in technology. Examiner understands that under Step 2A Prong 2, the claims as a whole should be considered and not confined only to specific physical computer components. However, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). Here, the instant claims seem more analogous to "apply it" (or an equivalent) with the judicial exception, merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Finally, Applicant asserts that the use of partitioning storage containers for cases to different servers demonstrates an improvement to biosurveillance technology. While Examiner recognizes the Specification see the instant disclosure on p. 9 stating “partitioning is performed for data security and performance. Each type of generatorclass partition can be located on a different server for physical separation of data, anomalies, cases, and alerts”), the Specification provides no evidence that partitioning the data provides an unconventional technical solution to an identified technical problem and that such solution is expressed in the claim in a manner one of ordinary skill in the art would recognize the claimed invention as providing an improvement (MPEP §  2106.05(a)). As outlined above, the limitations are only recited as a tool which only serves to generally link a judicial exception to a particular technological environment (see MPEP § 2106.05 (h) - Field of Use and Technological Environment). Additionally, this consideration overlaps with insignificant extra-solution activity – here the storage architecture only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. Furthermore, use of a partitioned database to store health information was well understood, routine, and conventional at the time the invention was filed. Therefore, the use of the plurality of storage containers stored on a respective one of a plurality of servers in accordance with a respective generator class of a case generator is not sufficient to amount to significantly more than the recited judicial exception.
Finally, Applicant asserts that the prioritized list is generated in a non-conventional way and advantageously enables attention to be first directed to the most relevant electronic health data.  While Examiner agrees that the method for calculating the prioritized list is free of the prior art, the consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). see MPEP 2106.05 – as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the 
Applicant's arguments filed 22 October 2021, with respect to 35 USC § 103 have been fully considered and are persuasive. The 35 USC § 103 prior art rejection of claims 1-3, 5-10, 12-17, and 19-20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626
/EVANGELINE BARR/
Primary Examiner, Art Unit 3626